     Case: 1:17-cr-00281 Document #: 114 Filed: 11/08/19 Page 1 of 10 PageID #:1134   1

 1                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
 2                                 EASTERN DIVISION
 3                                              )
         UNITED STATES OF AMERICA,              )   Case No. 17 CR 281
 4                                              )
                            Plaintiff,          )
 5                                              )
                     vs.                        )   Chicago, Illinois
 6                                              )   June 8, 2018
         CARLOS R. MEZA,                        )   9:38 a.m.
 7                                              )
                            Defendant.          )
 8
                         TRANSCRIPT OF PROCEEDINGS - Motion
 9                      BEFORE THE HONORABLE ELAINE E. BUCKLO
10
         APPEARANCES:
11
         For the Plaintiff:             MR. JOHN R. LAUSCH, JR.
12                                      United States Attorney
                                        BY: MR. BRIAN R. HAVEY
13                                           MR. SUNIL R. HARJANI
                                        Assistant United States Attorneys
14                                      219 South Dearborn Street
                                        5th Floor
15                                      Chicago, Illinois 60604
16       For the Defendant:             MR. JOSHUA B. KUTNICK
                                        900 West Jackson Boulevard #5
17                                      Chicago, Illinois 60607
18
19
20
21
22
         Court Reporter:                SANDRA M. MULLIN, CSR, RMR, FCRR
23                                      Official Court Reporter
                                        219 S. Dearborn Street, Room 2260
24                                      Chicago, Illinois 60604
                                        (312) 554-8244
25                                      sandra_mullin@ilnd.uscourts.gov
     Case: 1:17-cr-00281 Document #: 114 Filed: 11/08/19 Page 2 of 10 PageID #:1135   2

 1             (Proceedings heard in open court:)
 2                   THE CLERK: 17 CR 281-1, USA versus Carlos Meza.
 3                   MR. HAVEY: Good morning, Judge. Brian Havey and
 4       Sunil Harjani on behalf of the United States.
 5                   MR. HARJANI: Good morning, your Honor.
 6                   MR. KUTNICK: Good morning, your Honor. Joshua
 7       Kutnick on behalf of Carlos Meza, who is present here in
 8       court.
 9                   THE COURT: Good morning. Well, I think we talked
10       about this last time. So have you gotten a forensic
11       accountant?
12                   MR. KUTNICK: Judge, I have a list of several.
13       It's part of my reason for needing to continue the trial date
14       is because it's going to take me some time to interview them,
15       to determine which one I would like to use, to determine
16       which one's cost is going to be appropriate in this case.
17                   Your Honor, there is a lot, a lot of evidence in
18       this case. It is perhaps more than the court is aware. I've
19       been given extensive flow charts by the government detailing
20       money going all different directions around the world, your
21       Honor.
22                   Mr. Meza has a defense that he would like to put
23       forward that involves not only his own extensive testimony
24       but also it's likely, after having conversations with several
25       forensic accountants, likely the testimony of a forensic
     Case: 1:17-cr-00281 Document #: 114 Filed: 11/08/19 Page 3 of 10 PageID #:1136   3

 1       accountant as well.
 2                   Additionally, he has requested that I secure
 3       documents that would be supportive of his defense. And that
 4       also is going to take an extensive amount of time, your
 5       Honor, to, number one, determine their relevance, and, number
 6       two, if they are relevant to obtain them.
 7                   I feel very under pressure to get this case done
 8       right. I feel that I need more time in order to present
 9       Mr. Meza's defense adequately. Though I have met with the
10       government, and they have explained to me their case, and I
11       understand it, I've discussed it with Mr. Meza, I just need
12       more time, your Honor, before July -- I need a trial date
13       after July to do this trial right.
14                   THE COURT: All right. I mean, someone sitting
15       here would think that you hadn't had any time. Of course,
16       this case is over a year old, and I set this trial date six
17       months ago. And I wouldn't have set it if you didn't have --
18       at least I hope you had your documents, and all.
19                   I don't know, maybe you've given them more up to
20       date. I don't know about the flow charts, or -- is that
21       trial preparation? What has the government given him? What
22       have you been giving him?
23                   MR. HAVEY: Well, as he mentioned, we met briefly,
24       and I kind of walked him through where all the money went.
25       But for the record, Judge, all that was turned over last
     Case: 1:17-cr-00281 Document #: 114 Filed: 11/08/19 Page 4 of 10 PageID #:1137   4

 1       year. It's nothing --
 2                   THE COURT: Yeah.
 3                   MR. HAVEY: There is nothing --
 4                   THE COURT: Last I knew, this was going to be a
 5       three-day trial. I take it it's going to be longer.
 6                   MR. HAVEY: That's from the government's
 7       perspective, your Honor.
 8                   THE COURT: Right, yes, okay. And then, I mean,
 9       you said you have three other cases set for trial?
10                   MR. KUTNICK: I do.
11                   THE COURT: When were they set?
12                   MR. KUTNICK: They have been set over the last
13       several months.
14                   THE COURT: So after I set mine.
15                   MR. KUTNICK: When did we set the trial date, your
16       Honor?
17                   THE COURT: January.
18                   MR. KUTNICK: Your Honor, I did not want to set a
19       trial date at that time. I had asked the court not to set a
20       trial date at that time.
21                   THE COURT: I agree, you didn't want to, but that
22       was January 19th. It's going to be six months after that.
23       What are the other cases?
24                   MR. KUTNICK: I have a gun case set for jury trial
25       coming up a week -- two weeks from now. That's a simple
     Case: 1:17-cr-00281 Document #: 114 Filed: 11/08/19 Page 5 of 10 PageID #:1138   5

 1       case. That's state court, your Honor. I have an attempt
 2       murder case also in state court which is set in July. That's
 3       going to be about a week-long trial. I have another attempt
 4       murder case set, I think that one is in August, jury trial.
 5                   Your Honor, part of the -- what I've been engaged
 6       in, I just recently filed an appeal. That took a
 7       substantial, substantial amount of time away from me over the
 8       last several months. I've been very, very engaged in that.
 9       That brief has now been filed, I'm done with it, waiting for
10       a reply.
11                   Your Honor, I only can do so much at one time.
12                   THE COURT: Well, I do understand that, but, you
13       know, it's a question of -- I think part of an obligation is
14       not to undertake representation if you're not going to be
15       able to do it.
16                   All right. If I continue it, how much time do you
17       need?
18                   MR. KUTNICK: Judge, I would be asking to continue
19       the trial date to November, early November.
20                   THE COURT: What is your estimate of how long this
21       trial will be?
22                   MR. KUTNICK: Well, if the government's case is
23       three days, I would anticipate our case being two to
24       three days.
25                   THE COURT: Well, early November I'm scheduled to
     Case: 1:17-cr-00281 Document #: 114 Filed: 11/08/19 Page 6 of 10 PageID #:1139   6

 1       sit on the Ninth Circuit. How about the end of November?
 2                   MR. KUTNICK: As long as it would be before
 3       Thanksgiving, I would think, or not during that week.
 4                   THE COURT: Well, I can set it the week of
 5       Thanksgiving, but I'm assuming nobody really wants me to do
 6       that.
 7                   MR. HAVEY: I guess I would want to avoid anything
 8       around Thanksgiving, not -- I mean, we'll do whatever you
 9       want to do, Judge. But the witnesses, it's always a problem
10       around holidays. And people travel, and -- you know, unless
11       your Honor is willing to -- if we can set a date, with the
12       understanding we may need to come back and say we have
13       witness problems.
14                   THE COURT: I don't want to do that.
15                   MR. HARJANI: So, your Honor, if I may, Mr. Havey is
16       going on detail overseas. So I'm second chair on this case
17       and likely will, depending on the court's schedule, I may be
18       trying it with somebody else. If that's the case, your
19       Honor, I think the government would be okay, if the court is,
20       to go through next January or February for trial. If you're
21       not willing to, then we can always find somebody else in the
22       office to try it. But I just want to throw out there that if
23       your November is booked, we could do --
24                   THE COURT: Well, we could do it the end of
25       November or the beginning of December.
     Case: 1:17-cr-00281 Document #: 114 Filed: 11/08/19 Page 7 of 10 PageID #:1140   7

 1                   MR. HAVEY: I would just prefer, I guess, December,
 2       just in light of the fact the farther we can get away from
 3       Thanksgiving holiday.
 4                   THE COURT: I understand that. What if we -- what
 5       if we made it December 3rd?
 6                   MR. KUTNICK: That's fine with me, your Honor.
 7                   MR. HAVEY: Okay.
 8                   THE COURT: Will that work for everybody? Who are
 9       you saying is going to have to --
10                   MR. HARJANI: So we will work it out in the office,
11       your Honor. I have a couple trials already set. Of course
12       they --
13                   THE COURT: I don't want to change it again.
14                   MR. HARJANI: Yeah.
15                   THE COURT: I mean, I actually, especially starting
16       in the New Year, I have a lot of trials.
17                   MR. HAVEY: We'll find --
18                   MR. HARJANI: We'll find lawyers to try it one way
19       or the other. My trials might get moved, of course. They
20       often do. And then, if not, we'll find somebody.
21                   THE COURT: Well, that's right. Okay. Then we'll
22       make it -- if this is all right with everybody, we'll make it
23       December 3rd. We'll exclude time with -- a nod of the head
24       doesn't get picked up.
25                   MR. KUTNICK: I was waiting for you to finish
     Case: 1:17-cr-00281 Document #: 114 Filed: 11/08/19 Page 8 of 10 PageID #:1141   8

 1       talking, your Honor, then I will talk.
 2                   THE COURT: Okay. Don't come in and ask me to
 3       change it again --
 4                   MR. KUTNICK: Understood.
 5                   THE COURT: -- if somebody wants to set another
 6       trial. And, I mean, I also know those state trials, chances
 7       of them going, I mean -- but, anyway.
 8                   MR. KUTNICK: I agree with you, your Honor.
 9       Sometimes they do fall through. But these are things that --
10                   THE COURT: Judging by the ones that we wait on --
11                   MR. KUTNICK: Sure.
12                   THE COURT: -- I would say they -- sometimes it
13       looks like they all do, but.
14                   MR. KUTNICK: Your Honor, thank you. That's a good
15       week for me.
16                   THE COURT: Okay.
17                   MR. KUTNICK: We agree to -- we have no objection
18       to exclusion of time, of course. So it would be Monday,
19       December 3rd.
20                   THE COURT: Okay. Well, I suppose I could set
21       right now that I want proposed voir dire, proposed jury
22       instructions by -- any motions in limine, judging by what you
23       people are talking about, I would really like this early. I
24       mean, I don't care about -- the proposed instruction,
25       proposed voir dire, if you get to me by November 15th, that's
     Case: 1:17-cr-00281 Document #: 114 Filed: 11/08/19 Page 9 of 10 PageID #:1142   9

 1       fine. But if there are any motions in limine, I want those
 2       by November 2nd, please, so that we can deal with any issues.
 3       I hope there aren't going to be, but I don't know. And I
 4       think I'll set a pretrial conference for -- well, I could set
 5       it for you the 16th or the 19th of November.
 6                   MR. KUTNICK: How about the 19th, your Honor?
 7                   THE COURT: Okay. We'll say 1:30 that day?
 8                   MR. KUTNICK: That would be fine.
 9                   THE COURT: Who is it that's going out of the
10       country?
11                   MR. HARJANI: Mr. Havey is going on an overseas
12       detail.
13                   THE COURT: What is that?
14                   MR. HAVEY: I'm sorry?
15                   THE COURT: What does that mean?
16                   MR. HAVEY: I'm going to be out of the office in a
17       foreign country doing some work for DOJ, so, for a while. I
18       won't -- I won't be back by the time of this trial, Judge,
19       so.
20                   THE COURT: That makes it sound interesting.
21                   MR. HAVEY: All right. Thank you very much, Judge.
22                   MR. HARJANI: Thank you, your Honor.
23                   MR. KUTNICK: Thank you, Judge.
24             (Which were all the proceedings heard.)
25
     Case: 1:17-cr-00281 Document #: 114 Filed: 11/08/19 Page 10 of 10 PageID #:114310


 1                                       CERTIFICATE
 2             I certify that the foregoing is a correct transcript
 3       from the record of proceedings in the above-entitled matter.
 4
 5       /s/ SANDRA M. MULLIN                              November 6, 2019
 6       SANDRA M. MULLIN, CSR, RMR, FCRR
         Official Court Reporter
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
